Citation Nr: 1609153	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder and depression. 

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a left sided nerve disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral foot disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2003.  He also served with the reserve to include more than 25 years of inactive duty.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appeal has been certified to the Board by the RO in New York, New York.  The Veteran testified at a travel board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified he receives private treatment for disabilities involved in the current appeal.  See Hearing Transcript P. 8-10.  The Undersigned gave the Veteran an opportunity following the hearing to identify the names and addresses of his private physicians so that medical records could be secured prior to a decision.  Id.

In September 2014, the Veteran submitted copies of several business cards and a hand-written list of private physicians.  To date, no effort has been made to secure medical records from the providers identified by the Veteran.  Thus, the appeal must be remanded for further development.  

Finally, a review of the service treatment record raises the possibility that they are incomplete.  As such, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain private medical treatment records from the providers identified by the Veteran in September 2014.  The Veteran should be provided with the appropriate medical releases to fully complete and sign so that VA may secure the records.  All efforts to obtain private treatment records must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must contact the claimant and request that he identify all reserve and National Guard units that he served with.  Thereafter, the RO must contact each identified unit, the Office of the Adjutant General of New York state, and the National Personnel Records Center and request that they provide copies of all service personnel and treatment records in their possession.  The RO must carefully document all efforts to secure these records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




